Citation Nr: 0331195	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  01-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for residuals of a 
back injury.

2.  Entitlement to service connection for residuals of a 
left leg/knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

On April 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Ask the appellant to identify by name, address, and 
approximate (beginning and ending) date(s), all VA 
and non-VA health care providers who have treated him 
for injuries to the back and left leg/knee during the 
period from January 1972 to the present.  Obtain 
records from each health care provider that the 
appellant identifies.  Ask the veteran and his 
service representative to provide any medical 
evidence that they have in their possession or may be 
able to obtain which shows that the veteran developed 
residuals of injuries to the back and the left 
leg/knee as a result of his experiences during his 
period of active military service.  Associate with 
the veteran's claims folder all records provided in 
response to this development request.
2.	The record indicates that, following service, the 
veteran injured his back at his job as a postal 
service mechanic in 1972, as noted in the transcript 
of the veteran's Board hearing in November 2002.  Ask 
the veteran to provide all records that he may have 
relating to this on-the-job back injury in 1972, and 
any other information regarding this on-the-job back 
injury that may be in his possession, to include any 
medical evidence pertaining to this back injury (or 
information as to where such evidence could be 
found).  Associate with the veteran's claims folder 
all records provided in response to this development 
request.
3.	The record also indicates that the veteran filed a 
workers compensation claim for a back injury and was 
examined for purposes of awarding workers 
compensation on or about January 1972 and January 
1980, as noted in the transcript of the veteran's 
Board hearing in November 2002.  Please do the 
following:
?	(1)  Ask the veteran to provide all records that 
he may have in his possession relating to his 
application for workers compensation benefits, 
any other information regarding the receipt of 
these benefits, to include any medical evidence 
reviewed in conjunction with the grant of these 
benefits (or information as to where such 
evidence could be found), a copy of the decision 
awarding workers compensation, a copy of any 
medical examination conducted at the time the 
veteran filed for workers compensation, and any 
other records relied upon in awarding workers' 
compensation benefits.  Associate with the 
veteran's claims folder all records provided in 
response to this development request.
?	(2)  Contact the U.S. Department of Labor, 
Office of Workers Compensation, and ask that 
they provide all records that they may have in 
their possession relating to the veteran's 
application for workers compensation benefits, 
any other information regarding the receipt of 
these benefits, to include any medical evidence 
reviewed in conjunction with the grant of these 
benefits (or information as to where such 
evidence could be found), a copy of the decision 
awarding workers compensation, a copy of any 
medical examination conducted at the time the 
veteran filed for workers compensation, and any 
other records relied upon in awarding workers' 
compensation benefits.  Associate with the 
veteran's claims folder all records provided in 
response to this development request.
4.	Contact Eric G. Dawson, M.D., 6196 Oxon Hill Road, 
Suite 540, Oxon Hill, MD 20745, and obtain any 
records identified (which are not already of record), 
specifically to include copies of all medical records 
pertaining to the history and treatment of the 
veteran for both back and left leg/knee injuries, and 
especially those records relied upon for his 
conclusions regarding the etiology of the veteran's 
current back and left leg/knee conditions reached in 
the letter dated August 10, 2001.  Dr. Dawson should 
be asked to identify which documents he relied upon 
in the analysis contained in his letter dated August 
10, 2001, concerning the veteran's current medical 
condition.  Dr. Dawson also should be asked to 
elaborate on the medical basis for his opinion that 
the veteran's current medical condition is 
etiologically related to the veteran's in-service 
back and left leg/knee injuries, and to specifically 
indicate which documents he had actually reviewed in 
making this determination.  In doing so, Dr. Dawson 
should indicate what effect, if any, the several 
intervening accidents noted in the veteran's medical 
history, specifically the on-the-job injuries 
sustained in 1972 and January 1980, had on his 
analysis of the etiology of the veteran's current 
medical condition.  Finally, Dr. Dawson should be 
asked to clarify the medical opinion contained in his 
letter dated August 10, 2001, as to whether he is 
referring to the veteran's back condition or to both 
the veteran's back and knee conditions when he 
discusses the veteran's current medical condition.  
Associate with the veteran's claims folder all 
records provided in response to this development 
request.
5.	The record indicates that, in December 2001, medical 
records pertaining to the veteran's treatment for a 
back injury and a left leg/knee injury for the period 
of January 1980 to the present were requested from 
Dr. Edger V. Potter, Jr., 1320 Southern Ave SE, Suite 
210, Washington, DC 20032; Dr. Edward A. Rankin, 1140 
Varnum St NE, Washington, DC 20017; and Dr. Francis 
L. Smith, P.O. Box 13006, Silver Spring, MD 20911.  
To date, no response to these requests has been 
received.  Make arrangements to obtain complete 
clinical records from these physicians pertaining to 
any treatment that the veteran received for a back 
injury or a left leg/knee injury during the period of 
January 1972 to the present.  If no such records can 
be found, or if they have been destroyed, ask for 
specific confirmation of that fact.  Associate with 
the veteran's claims folder all records provided in 
response to this development request.
6.	After the above development has been completed to the 
extent possible, make arrangements with the 
appropriate VA medical facility(ies) for the veteran 
to be afforded the following examination:  an 
orthopedic examination to determine the nature, 
extent, and etiology of the veteran's back and left 
leg/knee conditions.  Send the claims folder to the 
examiner(s) for review.  Request that the examination 
specifically include all standard studies and tests 
to determine the nature, extent, and etiology of the 
veteran's back and left leg/knee conditions.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should be set 
forth.  Based on a review of all of the records 
contained in the claims file, and the results of the 
orthopedic examination, the examiner(s) should be 
asked to address the following questions:
?	(1). (a) Does the veteran have a right knee 
disability?; (b) If the veteran has a right 
knee disability, did this disability have its 
onset during the veteran's period of active 
military service from April 1961 to April 
1963, or; was it caused by any incident in 
service?; (c) If the veteran has a right knee 
disability, was this disability caused by the 
post-service intercurrent injuries in 1972 
and January 1980?  In offering these 
opinions, the examiner(s) should comment on 
the medical opinions contained in the 
following records: the assessments by Dr. 
Bernal dated on April 18, 2000, and August 
30, 2001; the Progress Note by Dr. Dawson 
dated February 2, 2001; and a medical 
statement by Dr. Dawson, dated August 10, 
2001. 
?	(2).  (a) Does the veteran have a left knee 
disability?; (b) If the veteran has a left 
knee disability, did this disability have its 
onset during the veteran's period of active 
service from April 1961 to April 1963, or; 
was it caused by any incident in service?; 
(c) If the veteran has a left knee 
disability, was this disability caused by the 
post-service intercurrent injuries in 1972 
and January 1980?  In offering these 
opinions, the examiner(s) should comment on 
the medical opinions contained in the 
following records: the assessments by Dr. 
Bernal dated on April 18, 2000, and August 
30, 2001; the Progress Note by Dr. Dawson 
dated February 2, 2001; and a medical 
statement by Dr. Dawson, dated August 10, 
2001.
?	(3).  Whether any back condition, to 
specifically include scoliosis, existed prior 
to the veteran's entrance into active 
military service in April 1961?
?	(4).  If a back condition, to specifically 
include scoliosis, is found to have existed 
prior to service, whether that condition 
increased in severity during service?  In 
offering this assessment, the examiner should 
specifically comment on whether the veteran 
sustained temporary or intermittent back 
symptoms with activity during service, or; 
whether there was a permanent worsening of 
the underlying pathology of the back 
condition during service, resulting in any 
current disability, to include herniated 
nucleus pulposus of the lumbar spine, lumbar 
disk syndrome with radiculopathy, and spinal 
stenosis?  The examiner should be asked to 
comment specifically on the April 18, 2000, 
and August 30, 2001, assessments by Dr. 
Bernal.
?	(5).  If a back condition, to specifically 
include scoliosis, is found to have increased 
in severity during service, whether such 
increase was due to the natural progression 
of the condition, or; whether it is 
attributable to the veteran's period of 
active military service?
?	(6).  (a)  Whether any current diagnosis of a 
back condition (to specifically include 
scoliosis, herniated nucleus pulposus of the 
lumbar spine, lumbar disk syndrome with 
radiculopathy, and/or spinal stenosis) had 
its onset during the veteran's period of 
active military service from April 1961 to 
April 1963?;  (b)  Was such a back condition 
(to specifically include scoliosis, herniated 
nucleus pulposus of the lumbar spine, lumbar 
disk syndrome with radiculopathy, and spinal 
stenosis) caused by any incident or event 
that occurred during the veteran's service?;  
(c)  Was such a back condition (to 
specifically include scoliosis, herniated 
nucleus pulposus of the lumbar spine, lumbar 
disk syndrome with radiculopathy, and spinal 
stenosis) caused by the veteran's post-
service intercurrent injuries in 1972 and 
January 1980?  In offering these opinions, 
the examiner should comment on the assessment 
by Maryland Physicians Associates, Inc., 
dated September 20, 1999; the consultation 
report by Pain Management Center dated 
October 27, 1999; the Progress Note by Pain 
Management Center dated January 24, 2000; the 
Medical Evaluation by Health Care Providers 
of America, LLC, dated June 29, 2000, and an 
EMG Report from this facility dated July 6, 
2000; the medical statement by Dr. Dawson, 
dated August 10, 2001; and the assessment by 
Dr. Bernal dated August 30, 2001.
7.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





